UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-6867


MARIO RAMOS HINOJOS, JR.,

                Petitioner - Appellant,

          v.

NFN BUSH, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:14-cv-02960-DCN)


Submitted:   September 15, 2015            Decided:   December 3, 2015


Before NIEMEYER, MOTZ, and WYNN, Circuit Judges.


Remanded by unpublished per curiam opinion.


Mario Ramos Hinojos, Jr., Appellant Pro Se.         Donald John
Zelenka, Senior Assistant Attorney General, Alphonso Simon, Jr.,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mario Ramos Hinojos, Jr., a South Carolina inmate, seeks to

appeal      the    district    court’s       order      accepting   the   magistrate

judge’s recommendation and denying relief on Hinojos’s 28 U.S.C.

§ 2254 petition.           In a federal habeas proceeding brought by a

state     prisoner     against    state      prison      officials,   parties      have

thirty days following the entry of the district court’s final

judgment or order in which to file a notice of appeal.                        Fed. R.

App. P. 4(a)(1)(A).           However, if a party moves for an extension

of   time    to     appeal    within    30       days   after   expiration    of    the

original     appeal    period    and    demonstrates        excusable     neglect    or

good cause, a district court may extend the time to file a

notice of appeal.             Fed. R. App. P. 4(a)(5)(A); Washington v.

Bumgarner, 882 F.2d 899, 900–01 (4th Cir. 1989).

      The district court’s final judgment was entered on April

10, 2015.         Hinojos filed his notice of appeal on May 16, 2015,∗

after the expiration of the 30-day appeal period but within the

excusable neglect period.              Hinojos’s notice of appeal contained

language     that    can     fairly    be    construed     as   a   request   for    an

extension of time to appeal.                 Accordingly, we remand this case


      ∗See Houston v. Lack, 487 U.S. 266, 276 (1988) (holding
that a pro se prisoner’s notice of appeal is filed when the
prisoner delivers it to prison authorities for forwarding to the
court clerk).



                                             2
to the district court for the limited purpose of determining

whether Hinojos has demonstrated excusable neglect or good cause

warranting   an   extension   of   the   30-day   appeal   period.   The

record, as supplemented, will then be returned to this court for

further consideration.

                                                                REMANDED




                                    3